PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-4412


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CLINTON LEE RUMLEY,

                   Defendant - Appellant.


Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:08-cr-00005-JLK-JCH-1)


Argued: December 11, 2019                                   Decided: March 13, 2020


Before NIEMEYER, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Judge
Richardson joined. Judge Motz wrote a separate opinion, concurring in the judgment.


ARGUED: Lisa M. Lorish, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charlottesville, Virginia, for Appellant. Jean Barrett Hudson, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee. ON BRIEF: Juval O.
Scott, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Roanoke, Virginia, for Appellant. Thomas T. Cullen, United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.
NIEMEYER, Circuit Judge:

       In 2008, Clinton Rumley was convicted of possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1), and because he had at the time at least three prior

convictions for violent felonies, he received a mandatory minimum sentence of 15 years’

imprisonment under the Armed Career Criminal Act (“ACCA”), id. § 924(e)(1). Indeed,

he had no less than five prior convictions that could have been designated as ACCA

predicates, but the presentence report for his 2008 sentencing identified as predicates only

the four most recent of those five.

       Several years later, the Supreme Court handed down Samuel Johnson v. United

States, 135 S. Ct. 2551 (2015), which substantially narrowed the definition of “violent

felony” in ACCA. Relying on Samuel Johnson, Rumley filed a petition under 28 U.S.C.

§ 2255 to obtain a resentencing, arguing that two of the four prior convictions designated

in his 2008 presentence report no longer qualified as ACCA predicates. The district court

agreed and granted the petition, vacating his 2008 sentence and scheduling a resentencing

hearing, which took place June 6, 2019.

       In preparation for resentencing, the probation officer filed a revised presentence

report that contained a revised list of ACCA predicate convictions, including a prior

conviction that had not been so designated in Rumley’s 2008 presentence report.

Thereafter, the parties had the opportunity to respond to the presentence report and to

submit sentencing memoranda. Finally, the district court conducted a sentencing hearing,

at which it found that Rumley had three prior violent felony convictions. Therefore, it



                                             2
again sentenced Rumley as an armed career criminal to a mandatory minimum sentence of

15 years’ imprisonment.

       On appeal, Rumley argues that reliance in his 2019 sentencing on a prior conviction

that had not been designated as an ACCA predicate in his 2008 presentence report violated

our decision in United States v. Hodge, 902 F.3d 420 (4th Cir. 2018). In Hodge, we held

that in a collateral proceeding in which a predicate offense for an ACCA enhancement was

disqualified under Samuel Johnson, the government could not substitute another conviction

to replace the disqualified conviction because the defendant had not been given adequate

notice so as to give him “an opportunity to contest the validity or applicability of the prior

convictions upon which the statutory sentencing enhancement is based.” Id. at 427

(cleaned up). In addition, Rumley argues that the record at his 2019 sentencing was

insufficient to demonstrate the fact of the newly designated prior conviction and that, in

any event, the offense of that conviction does not qualify as a “violent felony” to support

an ACCA sentence enhancement.

       We conclude that Hodge does not control the circumstances of this case, and we

also reject Rumley’s other challenges to the newly designated conviction. Accordingly,

we affirm.


                                              I

       In preparation for Rumley’s 2008 sentencing for possession of a firearm by a felon,

the probation officer prepared a presentence report that listed, as part of his criminal

history, over 20 prior convictions under Virginia law, and at least 5 qualified at that time


                                              3
as violent felonies under ACCA and therefore could have been designated to support a

sentencing enhancement under 18 U.S.C. § 924(e)(1). The five are: (1) a 1979 conviction

for unlawful wounding; (2) a 1982 conviction for robbery by force; (3) a 1984 conviction

for abduction; (4) a 1984 conviction for malicious wounding; and (5) a 1991 conviction for

unlawful wounding.      The 2008 presentence report designated the last four of these

convictions to support its conclusion that Rumley was an armed career criminal and

therefore subject to an enhanced sentence. Rumley did not object to his designation as an

armed career criminal, and the district court imposed the 15-year mandatory minimum

sentence required by § 924(e)(1).

       Some seven years later, in 2015, the Supreme Court handed down its decision in

Samuel Johnson, which invalidated the “residual clause” that defined “violent felony” for

ACCA purposes, see § 924(e)(2)(B)(ii), but left in place the “force clause” that also defined

“violent felony,” see § 924(e)(2)(B)(i). 135 S. Ct. at 2563. In doing so, the Samuel Johnson

Court narrowed significantly the class of crimes that qualify as predicate offenses under

ACCA for the enhancement of sentences. See id. at 2557. And in 2016, the Court held

that Samuel Johnson had announced a new rule of constitutional law that applied

retroactively to cases on collateral review. See Welch v. United States, 136 S. Ct. 1257

(2016).

       Relying on Samuel Johnson and Welch, Rumley sought authorization from this

court to file a successive motion under 28 U.S.C. § 2255 to challenge some of the prior

convictions that supported his 2008 enhanced sentence on the ground that they were no

longer qualifying predicate convictions and, therefore, that his sentence should be vacated.

                                             4
In particular, he argued that his 1982 conviction for robbery by force and his 1984

conviction for abduction no longer qualified as violent felonies. By order dated May 2,

2016, we granted Rumley’s request, and Rumley then timely filed a motion in the district

court under § 2255 to vacate his sentence. The district court granted Rumley’s motion on

January 17, 2019, ruling that his 1982 conviction for robbery by force and his 1984

conviction for abduction no longer qualified as ACCA predicates, meaning that of the four

designated predicates in his 2008 presentence report, only two remained valid. Because

ACCA requires three valid predicates to trigger enhancement, the court vacated Rumley’s

sentence and ordered a de novo resentencing, which took place on June 6, 2019.

       Before the 2019 resentencing, the probation officer filed a draft revised presentence

report, which he finalized after considering the parties’ objections, and the final revised

report again concluded that Rumley had three predicate convictions qualifying him as an

armed career criminal for an enhanced sentence under ACCA. The paragraph in the final

report that addressed ACCA enhancement deleted reference to the 1982 robbery by force

and the 1984 abduction convictions but added the 1979 conviction for unlawful wounding.

The 1979 conviction, while described in the 2008 presentence report, had not then been

designated to support the ACCA enhancement. Rumley objected to the 2019 presentence

report’s inclusion of his 1979 conviction as a predicate, and both parties submitted

sentencing memoranda.

       In his memorandum, Rumley argued that, under our decision in Hodge, his 1979

conviction should not be considered in resentencing because it was not designated as an

ACCA predicate in the 2008 presentence report. In addition, noting that he was 16 at the

                                             5
time of his 1979 conviction, he argued that there was insufficient evidence to demonstrate

that he was tried as an adult. Finally, he argued that, in any event, the Virginia offense of

unlawful wounding did not qualify as a violent felony under ACCA. In its memorandum

in response, the government referred to three documents to demonstrate the fact of

conviction, attaching them as exhibits: (1) a notice dated February 13, 1979, stating that

Rumley was indicted for unlawful wounding and scheduling trial for February 22, 1979;

(2) a plea agreement dated February 22, 1979, and signed by Rumley, his counsel, and the

attorney for Virginia, in which Rumley agreed to plead guilty to unlawful wounding in

exchange for a sentence of three years, with two years suspended; and (3) an unsigned

judgment dated February 22, 1979, stating that Rumley was tried as an adult and had

pleaded guilty to assault “as charged in the indictment.”

       At the sentencing hearing on June 6, 2019, the parties argued their positions again.

In addition, Rumley challenged the sufficiency of the documents submitted by the

government to prove the fact of his 1979 conviction. The government presented testimony

from United States Probation Officer Sidney Edwards, who identified the government’s

exhibits as public records from the Powhatan County Circuit Court that had been

maintained in the probation office’s files.

       The district court overruled each of Rumley’s objections to the designation of his

1979 conviction as an ACCA predicate. First, the court rejected Rumley’s argument that

Hodge barred consideration of the conviction. Second, the court found that the documents

submitted by the government were “the official records of the circuit court” and were

sufficient to meet the government’s burden to prove the fact of conviction. Finally, the

                                              6
court concluded that unlawful wounding under Virginia law is a violent felony under

ACCA’s “force clause,” § 924(e)(2)(B)(i). The court adopted the presentence report as

written, including its designation of Rumley as an armed career criminal, and again

imposed a sentence of 15 years’ imprisonment. With the new sentence, the district court

entered an amended judgment dated June 6, 2019. From that judgment, Rumley filed this

appeal.


                                            II

      Rumley contends first that the government’s reliance on his 1979 conviction in

support of an ACCA enhancement at his 2019 resentencing runs afoul of Hodge because

that conviction had not been designated as an ACCA predicate at his original sentencing

in 2008. Hodge holds that when the government did not identify a prior conviction as an

ACCA predicate at sentencing, it may not do so in a collateral proceeding to preserve the

enhancement.

       The government contends that Hodge does not control, as it applied to

circumstances entirely different from those presented here. It argues, “Hodge was decided

on the pleadings on collateral review, and did not address whether a district court may

consider previously unidentified convictions at a de novo resentencing hearing after a

successful collateral attack, for which a new [presentence report] was issued that notified

the defendant of the potential ACCA predicates.”

       In Hodge, the defendant challenged his ACCA-enhanced sentence in a § 2255

proceeding, contending that, as a result of Samuel Johnson, one of the three prior


                                            7
convictions designated to support the enhancement no longer qualified as a predicate

conviction under ACCA. While the government agreed that the challenged conviction no

longer qualified, it identified another prior conviction that had not been designated for

ACCA enhancement in the presentence report prior to sentencing. In those circumstances,

we concluded that the government was not free “for the first time on collateral review” to

designate a prior conviction that had not been designated during the sentencing proceeding.

Hodge, 902 F.3d at 429 (emphasis added). We explained that “defendants have a right to

adequate notice of the government’s plan to seek [an ACCA] enhancement and of the

convictions that may support that enhancement,” which is “typically done by listing the

supporting convictions in the defendant’s [presentence report].” Id. at 427 (cleaned up).

We emphasized that such notice is necessary to afford the defendants the “opportunity to

contest the validity or applicability of the prior convictions upon which the statutory

sentencing enhancement [was] based.” Id. (cleaned up). And we were troubled that

“[w]hereas at the sentencing the government has the burden of proving by a preponderance

of the evidence that the defendant has three prior ACCA-qualifying convictions committed

on different occasions, on collateral review, the defendant has the burden of proving that

the convictions supporting his ACCA enhancement are infirm.” Id. at 429–30 (cleaned

up).

       The concerns underlying the decision to preclude the government’s late designation

of a prior conviction in Hodge, however, do not arise here. In this case, Rumley, with his

§ 2255 motion, successfully challenged two designated predicate convictions supporting

his 2008 sentence, relying on the Supreme Court’s decision in Samuel Johnson. And the

                                            8
district court, instead of considering an alternative predicate conviction in that collateral

proceeding, vacated Rumley’s sentence and ordered an entirely new resentencing. The

new sentencing process proceeded in precisely the same manner as an initial sentencing.

The probation officer issued a revised presentence report that designated prior convictions

to support an ACCA enhancement, and the parties filed objections, as well as full

presentence memoranda, making their arguments about those newly designated

convictions. In its presentence memorandum, the government listed the evidence on which

it would rely at sentencing, and at the sentencing hearing, Rumley advanced arguments

challenging that evidence. The court conducted a full sentencing hearing, at which it

received evidence and made findings of fact. And finally, the court ruled on the issues

presented before imposing a sentence and entering a revised judgment. In this process,

Rumley, unlike Hodge, had adequate notice of the designated predicate convictions, giving

him a full opportunity to challenge them. Moreover, the 2019 sentencing proceeding was

conducted under the burdens of proof applicable in every sentencing, and our review is

conducted under direct appeal standards, rather than on standards applicable to review of

collateral proceedings.

       We conclude that because Hodge is grounded on the defendant’s lack of notice and

opportunity to contest an ACCA predicate identified for the first time during a collateral

proceeding, Hodge does not govern where, as here, the defendant had both notice and a

meaningful opportunity to challenge the designated predicate convictions prior to the

resentencing hearing.



                                             9
       Rumley argues nonetheless that we should extend the Hodge rule to de novo

resentencings because the government should have only “one full and fair opportunity to

offer whatever support for [an] ACCA enhancement it could assemble.” In this case,

according to Rumley, that one full and fair opportunity was at the 2008 sentencing, where

the government did not identify the 1979 unlawful wounding conviction as an ACCA

predicate. We refuse Rumley’s request, however, because restricting a resentencing in the

fashion he proposes would not only interfere with generally applicable sentencing

procedures, but would also be unwarranted in light of the rapidly changing law governing

ACCA predicates.

       Under 18 U.S.C. § 3661, “No limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted of an offense

which a court of the United States may receive and consider for the purpose of imposing

an appropriate sentence,” and in Pepper v. United States, 562 U.S. 476, 490 (2011), the

Supreme Court applied this rule to resentencings, noting that the sentencing framework

applicable at an initial sentencing is equally applicable “at any subsequent resentencing

after a sentence has been set aside on appeal.” Consistent with § 3661, the Pepper Court

indicated that a district court is entitled to consider additional relevant evidence introduced

by either party at a resentencing hearing, even if that evidence had not been presented at

the initial hearing. See id. at 490–91. We thus conclude that designating for consideration

an additional ACCA predicate at resentencing does not give the government an unfair

“second bite” at the apple; it is, instead, consonant with the general principle that a sentence



                                              10
should be appropriately tailored to account for all information available to the sentencing

court at the time a sentence is imposed.

       Rumley also argues that the government waived its right to designate the 1979

conviction as an additional predicate at the 2019 resentencing by failing to object to the

omission of that designation in the 2008 presentence report. But waiver implies knowledge

and deliberateness, and in this case, the government could not have predicted the sea

change that came in ACCA jurisprudence in the years after 2008 — any more than Rumley

could have. At the time of the initial sentencing, it was both reasonable and consistent with

existing law for the government to have relied on the four designated predicates — which

already exceeded the requisite three — to support the ACCA enhancement without

designating yet another duplicative and unnecessary conviction. When the law changed in

2015 (and thereafter), resulting in the invalidation of two of Rumley’s prior convictions as

ACCA predicates, Rumley was entitled to have his 2008 sentence vacated. But so too was

the government allowed to adapt to the changing law and respond accordingly when

Rumley’s § 2255 motion was granted. Cf. United States v. Bowe, 309 F.3d 234, 238 (4th

Cir. 2002) (recognizing that, consistent with the Double Jeopardy Clause, the government

may seek “a second trial for a defendant who has succeeded in getting his first conviction

set aside” (cleaned up)). In these circumstances, the 2019 designation of the 1979

conviction was not a belated attempt to remedy a failure by the government to establish the

enhancement in 2008, but rather a part of a thorough resentencing process, conducted in

light of the changed legal landscape. And the government was not unfairly advantaged by



                                             11
the opportunity to muster available support for the enhancement after Rumley succeeded

in having the sentence set aside.

       We thus conclude that the district court properly concluded in the 2019 resentencing

that Hodge did not bar consideration of Rumley’s 1979 conviction as an ACCA predicate.


                                                 III

       Rumley next contends that the government did not adequately prove the fact of his

1979 conviction for unlawful wounding because, as he argues, (1) the documents

introduced as evidence of the conviction were not certified by a court official as authentic

and (2) they did not show conclusively that Rumley was in fact convicted.

       Of course, when the government seeks an enhanced sentence under ACCA, it bears

the burden of establishing by a preponderance of the evidence that the defendant has three

prior convictions for a violent felony or serious drug offense. See United States v. Archie,

771 F.3d 217, 223 (4th Cir. 2014). And the sentencing court is charged with weighing the

evidence to determine whether the fact of conviction has been established. See id. at 224.

We review that determination for clear error. Id.

       At the 2019 resentencing hearing, the government introduced three documents as

evidence to prove Rumley’s 1979 conviction: (1) a notice dated February 13, 1979, stating

that Rumley was indicted for unlawful wounding and scheduling trial for February 22,

1979; (2) a plea agreement dated February 22, 1979, and signed by Rumley, his counsel,

and the attorney for the Commonwealth of Virginia, in which Rumley agreed to plead

guilty to unlawful wounding in exchange for a sentence of three years, with two years


                                            12
suspended; and (3) an unsigned judgment dated February 22, 1979, stating that Rumley

was tried as an adult and had pleaded guilty to assault “as charged in the indictment.” In

addition, the probation officer testified at the sentencing hearing that these documents were

official court records from the Powhatan County Circuit Court, where Rumley was

convicted, and that they were maintained in the probation office’s files. Based on the

government’s evidence, the district court found as fact that the documents were “the

official records of the circuit court,” kept “in the state court’s books as records of

conviction,” and it therefore overruled Rumley’s objection to the sufficiency of the

evidence.

       Challenging the court’s finding, Rumley argues that the absence of a certification

by a court official undermines the authenticity of the documents. But this argument

presumes that certification is the only method by which documents can be authenticated in

a sentencing proceeding. Under the Sentencing Guidelines, however, a sentencing court

may consider any relevant information to resolve a factual dispute, provided that it “has

sufficient indicia of reliability to support its probable accuracy.” U.S.S.G. § 6A1.3(a). And

even the more stringent Federal Rules of Evidence provide that authentication is

established when the proponent produces “evidence sufficient to support a finding that the

item is what the proponent claims it is.” Fed. R. Evid. 901(a) (emphasis added). Rule

901(b) gives examples of the evidence that would be sufficient, including the “[t]estimony

that an item is what it is claimed to be,” Fed. R. Evid. 901(b)(1), or evidence that “a

document was recorded or filed in a public office as authorized by law; or . . . a purported

public record or statement is from the office where items of this kind are kept,” Fed. R.

                                             13
Evid. 901(b)(7). In this case, a probation officer testified that the documents were obtained

from the Powhatan County Circuit Court, where Rumley was convicted, and kept in the

probation office’s files. This testimony was, we conclude, sufficient to justify the district

court’s factual finding that the documents were the official records of the circuit court.

Indeed, at the resentencing hearing itself, Rumley conceded that he had “no reason to doubt

that [the documents were] authentic.”

       Rumley also argues that because the document identified as the “judgment” in the

1979 case was not signed, it failed to show that he was in fact convicted. While that might

otherwise be an available argument, the government’s exhibit purporting to be the

“judgment” was not the only document submitted by the government or relied on by the

district court. The information in the signed plea agreement, which was consistent with

the unsigned judgment in every respect, supports a reasonable inference that the lack of a

signature on the judgment was merely a technical error in recordkeeping. See Archie,
771 F.3d at 225 (“When called upon to determine the existence of a prior conviction for

sentencing purposes, a district court can engage in permitted fact-finding in a routine and

conscientious sense even if inconsistences and clerical mistakes exist in state records”)

(cleaned up). We conclude that the district court did not clearly err in finding that, taken

together, the documents demonstrated that Rumley was in fact convicted of unlawful

wounding in 1979.




                                             14
                                                 IV

       Finally, Rumley contends that, in any event, his 1979 conviction does not qualify as

an ACCA predicate under 18 U.S.C. § 924(e)(1) because the Virginia unlawful wounding

offense is not a “violent felony,” as defined in § 924(e)(2)(B)(i). More particularly, he

argues that the minimum conduct necessary to commit unlawful wounding does not

involve “the use, attempted use, or threatened use of physical force against the person of

another.” In his view, Virginia’s unlawful wounding statute — which provides that “[i]f

any person . . . by any means cause [another person] bodily injury with the intent to maim,

disfigure, disable, or kill,” he shall be guilty of a felony, Va. Code Ann. § 18.2-51 — does

not satisfy the definition of a violent felony because unlawful wounding can be committed

by use of de minimis force or “omissions, such as the withholding of food, water, or

medicine from a dependent child (or someone else as to whom one has a duty of care).”

And according to Rumley, because an omission “require[s] no ‘force’ whatsoever,” the

crime of unlawful wounding fails to qualify as a violent felony.

       To address Rumley’s argument requires first an understanding of how federal law

defines “violent felony” for purposes of 18 U.S.C. § 924(e); second, an understanding of

the elements that constitute a violation of Virginia’s unlawful wounding statute; and third,

a determination of whether there is a realistic probability — not merely a theoretical

possibility — that the minimum conduct necessary for conviction under the Virginia law

involves the use of physical force as defined by federal law. See United States v. Doctor,

842 F.3d 306, 308–09 (4th Cir. 2016) (describing the categorical approach to determine

whether an offense constitutes a violent felony).

                                            15
       Under federal law, “violent felony” is defined for purposes of ACCA to be a crime

punishable by imprisonment for more than one year that “has as an element the use,

attempted use, or threatened use of physical force against the person of another.” 18 U.S.C.

§ 924(e)(2)(B)(i). And the term “physical force” means “violent force — that is, force

capable of causing physical pain or injury to another person.” Curtis Johnson v. United

States, 559 U.S. 133, 140 (2010); see also Stokeling v. United States, 139 S. Ct. 544, 553

(2019); United States v. Allred, 942 F.3d 641, 652 (4th Cir. 2019). And a mere “offensive

touching” that is sufficient to sustain a battery at common law does not amount to “force

capable of causing physical pain or injury.” Curtis Johnson, 559 U.S. at 140. On the other

hand, the force used in a common law robbery to overcome a victim’s resistance, “however

slight,” “is inherently ‘violent’ in the sense contemplated by [Curtis] Johnson and

suggests a degree of power that would not be satisfied by the merest touching.” Stokeling,
139 S. Ct. at 550, 553 (cleaned up).

       It is also clear that “the use of physical force” includes force applied directly or

indirectly. See United States v. Castleman, 572 U.S. 157, 170–71 (2014) (construing “use

of physical force” in § 921(a)(33)(A)(ii)); see also United States v. Reid, 861 F.3d 523, 529

(4th Cir. 2017) (concluding that “ACCA’s phrase ‘use of physical force’ includes force

applied directly or indirectly”). In Castleman, the Court rejected the argument that the

Tennessee domestic violence offense under consideration there could be committed

without the use of physical force because the requisite bodily injury could be caused by,

for example, “‘deceiving the victim into drinking a poisoned beverage, without making

contact of any kind.’” 572 U.S. at 170 (cleaned up). The Court explained:

                                             16
       The “use of force” in Castleman’s example is not the act of “sprinkling” the
       poison; it is the act of employing poison knowingly as a device to cause
       physical harm. That the harm occurs indirectly, rather than directly (as with
       a kick or a punch), does not matter. Under Castleman’s logic, after all, one
       could say that pulling the trigger on a gun is not a “use of force” because it
       is the bullet, not the trigger, that actually strikes the victim.

Id. at 171 (cleaned up).

       But not every act that causes bodily injury amounts to the use of physical force as

required by § 924(e)(2)(B)(i). Bodily injury can result from negligent or even accidental

acts, and those acts, even if criminal, would not constitute violent felonies. Thus, the

Supreme Court has also made clear that the phrase “use of physical force” in statutes like

ACCA requires “a higher degree of intent than negligent or merely accidental conduct.”

Leocal v. Ashcroft, 543 U.S. 1, 9 (2004); see also Allred, 942 F.3d at 652 (“[A]n offense

will not have as an element the ‘use’ of force sufficient to qualify as a violent felony if it

does not have the requisite level of mens rea”). In contrast, “the knowing or intentional

causation of bodily injury necessarily involves the use of physical force.” Castleman,
572 U.S. at 169 (emphasis added); see also United States v. Battle, 927 F.3d 160, 166 (4th

Cir. 2019) (recognizing that “the logic of Castleman extends to our review of ACCA’s

force clause”).

       With this understanding of ACCA’s requirement that a predicate offense involve

the use of physical force against a person to qualify as a violent felony, we turn to the

elements of Virginia’s unlawful wounding statute to determine whether the minimum

conduct necessary to violate that law involves the use of physical force, as that phrase is

used in § 924(e)(2)(B)(i).


                                             17
       The Virginia statute provides:

       If any person maliciously shoot, stab, cut, or wound any person or by any
       means cause him bodily injury, with the intent to maim, disfigure, disable, or
       kill, he shall, except where it is otherwise provided, be guilty of a Class 3
       felony. If such act be done unlawfully but not maliciously, with the intent
       aforesaid, the offender shall be guilty of a Class 6 felony.

Va. Code Ann. § 18.2-51. Thus, the minimum conduct necessary for conviction under

§ 18.2-51 is “caus[ing] [a person] bodily injury” by any means and “with the intent to

maim, disfigure, disable, or kill.” Id.; see also Johnson v. Commonwealth, 669 S.E.2d 368,

378 (Va. Ct. App. 2008) (explaining that “[t]o be guilty [of unlawful or malicious

wounding] under Code § 18.2-51, a person must intend to permanently, not merely

temporarily, harm another person”). In other words, not only does the Virginia statute

require the causation of bodily injury, but it also requires that the person causing the injury

have acted with the specific intent to cause severe and permanent injury — maiming,

disfigurement, permanent disability, or death. Such a crime categorically involves “the use

of physical force” within the meaning of ACCA. See Castleman, 572 U.S. at 169; Allred,
942 F.3d at 653–54; Battle, 927 F.3d at 167 (“Following Castleman, it is impossible to

intend to cause injury or death without physical force as contemplated under the ACCA”).

       Indeed, we have already concluded that a very similar offense — a violation of

Virginia Code § 18.2-55 — categorically involves the “use of force” so as to qualify as a

violent felony under ACCA. See Reid, 861 F.3d at 525. For conviction, § 18.2-55 requires

that an inmate in a detention facility “knowingly and willfully inflict bodily injury on” a

nonprisoner person lawfully in the detention facility. The relevant elements of § 18.2-55

thus mirror those of § 18.2-51, which likewise requires intentional causation of bodily

                                              18
injury for conviction. And in Reid, we held that “§ 18.2-55’s element of ‘knowingly and

willfully inflict[ing] bodily injury’ on another person squarely matches ACCA’s force

clause.” 861 F.3d at 527. It is noteworthy that in Reid, we also rejected an argument —

similar to those Rumley makes here — that because the statute could be violated by indirect

means, such as “intentionally (1) pouring water on the floor, causing an officer to slip,

(2) pulling a chair out from underneath an officer before he sits, (3) removing screws from

a chair or stair rail, or (4) even poisoning,” id. at 526, it was too broad to categorically

require the use of physical force. We find Reid directly on point.

       Therefore, we hold in this case that a conviction of Virginia Code § 18.2-51 is a

violent felony for the purpose of applying ACCA’s sentencing enhancement, as it involves

“the use of physical force” required by § 924(e)(2)(B)(i). While our unpublished opinions

are not to be cited as binding precedent, we nonetheless note that we have reached the same

conclusion numerous times before, making clear that the intentional infliction of bodily

harm requires a use of physical force, even if the means used are indirect. See United States

v. Mitchell, 774 F. App’x 138, 139–40 (4th Cir. 2019) (per curiam) (recognizing that

Virginia unlawful wounding qualifies as a violent felony under ACCA); United States v.

Jenkins, 719 F. App’x 241 (4th Cir. 2018) (same); United States v. James, 718 F. App’x

201 (4th Cir. 2018) (recognizing that Virginia unlawful wounding is a crime of violence

under § U.S.S.G. 4B1.2(a)(1)); United States v. Candiloro, 322 F. App’x 332 (per curiam)

(4th Cir. 2009) (recognizing that Virginia unlawful wounding qualifies as a violent felony

under ACCA).



                                             19
       Rumley argues that the reasoning of those cases is flawed, maintaining that, as a

matter of logic, the Virginia unlawful wounding statute can be violated by omission

without any force whatsoever and therefore that the crime does not qualify as a violent

felony under ACCA. Having identified no Virginia case applying the statute where harm

was caused by omission, he proffers as an imagined example the “withholding of food,

water, or medicine from a dependent child.” This argument, however, fails on several

levels. First, conceiving of a violation in the “legal imagination” is not an appropriate

method by which to determine the minimum conduct necessary to violate a statute.

Moncrieffe v. Holder, 569 U.S. 184, 191 (2013). “There must be a realistic probability,

not a theoretical possibility” that the described conduct would be prosecuted under the

statute. United States v. Drummond, 925 F.3d 681, 689–91 (4th Cir. 2019). And Rumley

has not made this showing.

       Second, Rumley’s hypothetical describing unlawful omission fails to include the

mens rea required for a violation of § 18.2-51 — that the offender have specific intent to

“maim, disfigure, disable, or kill” the dependent child.

       And third, when the mens rea is included in Rumley’s hypothetical — that the

person specifically intended to cause severe and permanent injury when he injured a

dependent child by withholding care — the crime involves the use of physical force. See,

e.g., United States v. Peeples, 879 F.3d 282, 286–87 (8th Cir. 2018) (concluding that an

offense that can be committed by the intentional withholding of food still categorically

involves the use of violent force because, under Castleman, “[i]t does not matter that the

harm occurs indirectly as a result of malnutrition”); United States v. Waters, 823 F.3d 1062,

                                             20
1066 (7th Cir. 2016) (explaining that knowingly withholding medicine to cause physical

harm indirectly is analogous to knowingly employing poison to do the same, and “thus

qualifies as the use of force under Castleman”). In the case of such an omission, the force,

as in all uses of force, is simply the mechanism by which the harm is imposed, and the use

of force is the “employing [of that mechanism] knowingly as a device to cause physical

harm.” Castleman, 572 U.S. at 171; see also id. at 170–71 (“[T]he word ‘use’ conveys the

idea that the thing used (here, ‘physical force’) has been made the user’s instrument”).

Thus, there is just as much a “use of force” when a murderous parent uses the body’s need

for food to intentionally cause his child’s death as when that parent uses the forceful

physical properties of poison to achieve the same result.

       At bottom, we conclude that Virginia unlawful wounding involves the use of force

as required by § 924(e)(2)(B)(i), and therefore that Rumley’s 1979 conviction constitutes

a violent felony predicate under ACCA. Because we agree with the district court that

Rumley has three qualifying ACCA predicates without counting his 1982 Virginia

conviction for robbery, we do not reach the government’s persuasive argument that

Stokeling abrogated this court’s decision in United States v. Winston, 850 F.3d 677, 679

(4th Cir. 2017), holding that Virginia robbery does not qualify as a violent felony under

ACCA’s force clause. Cf. United States v. Dinkins, 928 F.3d 349, 352 (4th Cir. 2019)

(recognizing that under the logic of Stokeling, North Carolina common law robbery

satisfies ACCA’s force clause).

       The judgment of the district court is

                                                                              AFFIRMED.

                                               21
DIANA GRIBBON MOTZ, Circuit Judge, concurring in the judgment:

       I concur in the judgment. While I agree that Virginia unlawful wounding qualifies

as a violent felony under the ACCA, I write separately to express my skepticism that

omissions constitute violent force — an issue we need not reach given that Rumley has not

shown a realistic probability that omissions would be prosecuted under the statute. See

United States v. Drummond, 925 F.3d 681, 689–91 (4th Cir. 2019).

       The majority misapplies United States v. Castleman, 572 U.S. 157 (2014), which

held that force may be effected indirectly — for example, by poisoning one’s beverage.

See id. at 170. The Supreme Court has never held, in Castleman or any other case, that

omissions constitute indirect force. * The majority thus “conflate[s] an . . . omission with

the use of force, something that Castleman . . . does not support.” United States v. Mayo,

901 F.3d 218, 230 (3d Cir. 2018); Harper v. United States, 780 F. App’x 236, 245 (6th Cir.

2019) (Moore, J., concurring) (noting that Castleman gave “examples of indirect force, all

of which involve affirmative acts rather than omissions”).




       *
         To be sure, Castleman defines “force” broadly, stating that “[i]t is impossible to
cause bodily injury without applying force in the common-law sense.” Castleman, 572
U.S. at 170. This expansive language has suggested to some that “force” can encompass
omissions. E.g., United States v. Peeples, 879 F.3d 282, 287 (8th Cir. 2018). But the
“force” to which Castleman refers is not the violent force required under the ACCA, but
common-law force — the force required to commit battery. See Castleman, 572 U.S. at
163–64. This is crucial context for Castleman’s capacious definition of “force,” as battery
encompasses a wide array of conduct, including omissions. See 2 WAYNE R. LAFAVE,
SUBSTANTIVE CRIMINAL LAW § 16.2(b) (3d ed. 2019). Violent force, however, is narrower
than common-law force, as Castleman itself acknowledged. Castleman, 572 U.S. at 163.
                                            22